DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 02 December 2019.
Claims 1-20 are currently pending.
Claims 9-14 are elected by the Applicant.
Claims 1-8 are withdrawn from consideration.
Claims 15-20 are canceled by the Applicant.
Claims 21-24 are newly added by the Applicant.
Claims 22-24 are withdrawn from consideration (see below).
Claims 9-14 and 21 are being considered.

Election/Restrictions
Newly submitted claims 22-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 22-23 are directed to a non-elected species; namely either Species I (Figure 4A) or Species II (Figure 4B). Claim 24 is withdrawn from consideration by virtue of dependence on Claim 23.
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03. (See MPEP 819)

The Examiner notes the Applicant elected Species XI (Figure 10) in an Examiner Initiated Interview held on 29 July 2021 and filed on 05 August 2021.
Response to Remarks
The arguments in response to the claims rejection under 35 U.S.C § 102(a)(1) and/or (a)(2) have been fully considered and are not found persuasive for the following reasons. 
Regarding the remarks pertaining to “enablement”:
The Applicant argues the Durocher reference is not enabling since Durocher merely recites “the same principles could be applied to other gas turbine engine airfoil structures, such as turbine blades”. The Applicant has mischaracterized the Durocher reference and the Office’s position since Durocher actually states, “while the invention has been described in the context of a high pressure turbine vane inner platform, it is understood that the same principles could be applied to other gas turbine engine airfoil structures, such as turbine blades,” and argument pertaining to enablement is not supported by fact or evidence. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. (See MPEP 2121)  In this instance, the Attorney has failed to provide evidence of undue experimentation, or provide a WANDS analysis. Further, the Applicant made conclusory statements as to the level of ordinary skill in the art and 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no following 112(f) invocations have been identified by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durocher et al (US 20060127212 A1), hereafter referred to as Durocher.
Regarding Claim 9, Durocher discloses the following:
A gas turbine engine (see preface), comprising: (The Examiner notes: as per [0023] of Durocher, while the exemplary embodiment has been shown as a turbine vane, the same principles can be applied to turbine blades. Thus, for purposes of examination the vane, cooling scheme, and vane platform as depicted in the Figure 3 will be referred to as the turbine blade, and vice versa.)
a turbine section (18) positioned about an engine central longitudinal axis; and 
at least one rotor section (26) within the turbine section (18) including
a rotor platform (36) including a rotor platform lip (50),
a buttress (48) extending inwardly from the rotor platform (36) and including an opening (54),
a cavity (46) provided at least partially by the platform (36) and the buttress (48),

Regarding Claim 10, Durocher discloses the following: 
 The gas turbine engine as recited in claim 9, 
wherein a portion of the platform (36) of the rotor section (26) is radially outward of and axially aligned with a portion of a vane platform (30) of an adjacent vane section (28) to provide a radial gap (gap between platforms as can be seen in FIG. 3) therebetween.
Regarding Claim 11, Durocher discloses the following: 
The gas turbine engine as recited in claim 10, 
wherein the opening (54) is angled (as seen in FIG. 3) to direct the fluid communication axially along an inner surface of the rotor platform lip (50) and through the radial gap (gap between platforms as can be seen in FIG. 3).
Regarding Claim 12, Durocher discloses the following: 
The gas turbine engine as recited in claim 9, 
wherein the opening (54) is angled (as seen in FIG. 3) such that an axis extending through the opening (54) intersects a radially inner surface of the rotor platform lip (50) at a target point (one skilled in the art would understand that extending the line 59 would result in an intersection "target point" in as much as the instant application) configured to receive the fluid communication (59) from the cavity (46) to the rotor platform lip (50).
Regarding Claim 13, Durocher discloses the following:
The gas turbine engine as recited in claim 12, 
wherein the axis of the at least one opening (54) and the engine central longitudinal axis define an angle between 20 and 60 degrees. (As can be seen in FIG. 3. The Examiner notes that while the Figures of Durocher are not disclosed as being to 
Regarding Claim 14, Durocher discloses the following: 
 The gas turbine engine as recited in claim 9, 
wherein the opening (54) is an elongated slot. (as seen in FIG. 3. The Examiner further notes, at least a portion (top portion) of the slot opening 54 is shown to be longer than it is wide, i.e. elongated; further the plain and ordinary meaning of the term "slot" encompasses "a long narrow aperture".)
Regarding Claim 21, Durocher discloses the following:
The gas turbine engine as recited in claim 9, 
wherein a portion of the platform (36) of the rotor section (26) is radially outward of and axially aligned with a portion of a vane platform (30) of an adjacent vane section (28) to provide a radial gap (as can be seen in FIG. 3) therebetween,
wherein the opening (54) is angled (as seen in FIG. 3) to direct the fluid communication axially along an inner surface of the rotor platform lip (50) and through the radial gap,
wherein the opening (54) is angled  (as seen in FIG. 3) such that an axis extending through the opening (54) intersects a radially inner surface of the rotor platform lip (50) at a target point (one skilled in the art would understand that extending the line 59 would result in an intersection "target point" in as much as the instant application) configured to receive the fluid communication (59) from the cavity (46) to the rotor platform lip (50),

and the opening (54) is an elongated slot. (as seen in FIG. 3. The Examiner further notes, at least a portion (top portion) of the slot opening 54 is shown to be longer than it is wide, i.e. elongated; further the plain and ordinary meaning of the term "slot" encompasses "a long narrow aperture".)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745